The plaintiff in error, Pete Means, was tried and convicted at the January, 1913, term of the district court of Carter county, on a charge of burglary, and his punishment fixed at imprisonment in the state penitentiary for *Page 582 
a period of two years. The Attorney General has filed a motion to dismiss the appeal on the ground that no notices of appeal were served on the county attorney and the clerk of the district court. Counsel for the plaintiff in error have filed a response to the motion, in which they allege that notices were served, but no proof of the service is attached, and no effort has been made to properly correct the case-made as the law provides. The motion to dismiss was filed on September 9, 1913; the response thereto was filed on October 1, 1913. Many months have elapsed, yet no action has been taken looking to the correction of the record, or otherwise protecting the rights of the plaintiff in error, if any. The proper method for correction of a case-made is outlined in the statutes, and this court has repeatedly interpreted the same, so that there is no reason apparent why counsel have not taken some action in the premises, except for the reason that the notices were not, as a matter of fact, served as the law requires. Instead of filing a response in the form of an unverified statement, counsel should have taken proper legal steps and secured the necessary orders from this court to meet the objections raised by the Attorney General.
Not having done so, there is no alternative left to us but to dismiss this appeal; and it is so ordered.
DOYLE, J., concurs. FURMAN, J., not participating.